


        
TWENTY- THIRD AMENDMENT TO EMPLOYMENT AGREEMENT






This Twenty-Third Amendment to Employment Agreement is made and entered into as
of January 1, 2013 by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and Brud Drachman ("Executive").




Recitals


A)
On January 11, 2000 an Employment Agreement was made and entered into by and
between Employer and Executive.



B)
Said Employment Agreement has been amended on twenty-two prior occasions;



C)
Employer and Executive now desire to further amend the Employment Agreement, as
set forth hereinbelow:



Agreement


1.
Section 2.1 of the Agreement which, as amended, provides:



2.1     Salary. For Executive's services hereunder, Employer shall pay as base
salary to Executive the amount of $260,000 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer's normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.


is hereby amended, effective January 1, 2013, to provide as follows:


2.1     Salary. For Executive's services hereunder, Employer shall pay as base
salary to Executive the amount of $265,200 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer's normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.


2.
All other terms of the Employment Agreement, as amended, shall remain unaltered
and fully effective.





Executed in San Diego, California, as of the date first written above.








EXECUTIVE                        EMPLOYER
PriceSmart, INC.


Brud Drachman                    By:                 






--------------------------------------------------------------------------------




______________________                Name:     Jose Luis Laparte    


Its:     CEO and President    






